 Case: 1:15-cr-00075 Document #: 110 Filed: 01/07/20 Page 1 of 1 PageID #:965

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:15−cr−00075
                                                        Honorable Virginia M. Kendall
Navinder Singh Sarao
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 7, 2020:


       MINUTE entry before the Honorable Virginia M. Kendall as to Navinder Singh
Sarao. On the Court's own Motion and by agreement of parties, Sentencing set for
1/28/2020 at 1:00 PM (TIME CHANGE ONLY). Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
